[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-13350                   MAY 12, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                      D.C. Docket No. 07-00292-CR-KD

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

CHRISTOPHER N. KNIGHT,

                                                       Defendant-Appellant.

                        __________________________

              Appeal from the United States District Court for the
                         Southern District of Alabama
                        _________________________

                                (May 12, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Raymond A. Pierson, appointed counsel for Christopher N. Knight in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Knight’s convictions and sentences are AFFIRMED.




                                          2